Motions Granted; Order filed August 12, 2022




                                          In The

                      Fourteenth Court of Appeals
                                        ____________

                                 NO. 14-22-00186-CV
                                        ____________

        CONCEPT ENGINEERS, INC.; AND FRANK J. DILLARD &
        ASSOCIATES, INC.; LJA ENGINEERING, INC.; AND FRANK J.
                       DILLARD, P.E., Appellants

                                            V.

CITY OF GALVESTON, TEXAS AND CARDINAL CONTRACTORS, INC.,
                           Appellees


                     On Appeal from the 405th District Court
                            Galveston County, Texas
                       Trial Court Cause No. 20-CV-1171

                                         ORDER

       This is an interlocutory appeal from an order denying appellants’ motions to
compel arbitration signed February 22, 2022. See Tex. Civ. Prac. & Rem. Code §§
51.016, 171.098. On July 26, 2022, appellants filed motions to stay trial court
proceedings pending resolution of this appeal. See Tex. R. App. P. 29.3

       We GRANT appellants’ motion to the extent of staying trial and ORDER
the trial STAYED until a final decision by this court on this interlocutory appeal,
or until further order of this court.

                                        PER CURIAM

Panel Consists of Justices Bourliot, Hassan, and Wilson.